PER CURIAM.
Ronald Mosley appeals the denial of a petition for writ of habeas corpus. In his petition, Mosley alleged he was entitled to immediate release because upon finding a substantive violation of probation, the court could not revoke his youthful offender status and sentence him to more than six years where he was not convicted of the new substantive crime. There was no error in the court imposing sentences that exceeded the six-year cap that applies to technical violations. St. Cyr v. State, 106 So.3d 487, 489 (Fla. 4th DCA 2013). But, as the state acknowledges, Mosley’s written sentences do not reflect his status as a youthful offender. This may have consequences for him in prison and affect his eligibility for early release. Lachenauer v. State, 117 So.3d 880, 881 (Fla. 4th DCA 2013); Christian v. State, 84 So.3d 437, 443-44 (Fla. 5th DCA 2012). Improper revocation of youthful offender status may *1125be corrected at any time in a rule 3.800(a) motion. Blacker v. State, 49 So.3d 785, 787 (Fla. 4th DCA 2010). As a result, we reverse in part and remand for the court to correct the written sentences to reflect appellant’s status as a youthful offender.
GROSS, CONNER and KLINGENSMITH, JJ., concur.